FILED
                            NOT FOR PUBLICATION                              JAN 25 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 15-10192

               Plaintiff - Appellee,             D.C. No. 3:14-cr-08086-DLR

 v.
                                                 MEMORANDUM*
SANKEY JIM REID, a.k.a. Sankey Reid,
a.k.a. Sankey J. Reid,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                    Douglas L. Rayes, District Judge, Presiding

                            Submitted January 20, 2016**

Before:        CANBY, TASHIMA, and NGUYEN, Circuit Judges.

      Sankey Jim Reid appeals from the district court’s judgment and challenges

his guilty-plea conviction and 420-month sentence for second-degree murder, in

violation of 18 U.S.C. §§ 1111 and 1153. Pursuant to Anders v. California, 386


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S. 738 (1967), Reid’s counsel has filed a brief stating that there are no grounds

for relief, along with a motion to withdraw as counsel of record. Reid has filed a

pro se supplemental brief. No answering brief has been filed.

      Reid waived his right to appeal his conviction and sentence. Our

independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80

(1988), discloses no arguable issue as to the validity of the waiver. See United

States v. Watson, 582 F.3d 974, 986-88 (9th Cir. 2009). We accordingly dismiss

the appeal. See id. at 988.

      We decline to review Reid’s ineffective assistance of counsel claims on

direct appeal. See United States v. Rahman, 642 F.3d 1257, 1259-60 (9th Cir.

2011).

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED.




                                          2                                   15-10192